   Case 1:16-cv-09517-LAK-KHP Document 262-1 Filed 11/08/19 Page 1 of 10




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


DANIEL KLEEBERG, LISA STEIN ANd AUDREY HAYS,
                                                       Plaintiffs,
               V.                                                            CivilAction No.
                                                                              16-CV-9517(LA]</KHP)
LESTER EBER, ALEXBAY, LLC f/K/A LESTER EBER, LLC,
ESTATE OF ELLIOTT W. GUMAER, JR. and WENDY EBER,

                                                      Defendants,
      and

EBER BROS. & CO, INC., EBER BROS. WINE AND LIQUOR
CORP., EBER BROS. WINE & LIQUOR METRO, INC., EBER-
CONNECTICUT, LLC, EBER-RHODE ISLAND, LLC, EBER BROS                         AFFIDAVIT OF
ACQUISITION CORP., EBER-METRO, LLC, SLOCUM & SONS                           LESTER EBER
OF MAINE, lNC., and CANANDAIGUA NATIONAL BANK &
TRUST COMPANY,
                                             Nominal Defendants.



STATE OF NEW YORK
                               SS
COUNTY OF MONROE

              Lester Eber, being duly sworn, deposes and states as follows:

       1.     I am a defendant in the above-captioned action. I make this Affidavit          in

support of the motion for summary judgment filed by me and Defendants Alexbay, LLC

f/k/a Lester Eber ("Alexbay"), LLC and Wendy Eber (collectively, the "Eber Defendants").

       2.     I   began working for Nominal Defendant Eber Bros. & Co. lnc. ("Eber Bros,"),

a wine and liquor distributorship, in or about '1959. I eventually held the titles of President

and Director of Eber Bros.
    Case 1:16-cv-09517-LAK-KHP Document 262-1 Filed 11/08/19 Page 2 of 10




       3.      My father, Allen Eber, the founder of Eber Bros., created a Testamentary

Trust in his 1969 Will (the "Will") known as the Allen Eber Trust ("the Trust"). A copy of

the will is attached as Exhibit A.

       4.      I served as Co-Trustee of the Trust, along with Elliott W. Gumaer, Jr., and

an institutional trustee   - ultimately Canandaigua National   Bank ("CNB").

       5.      Prior to its termination in June 2017, the Trust held a number of assets,

most relevantly for the present dispute, all of the voting stock in Eber Bros.

       6.       Nominal Defendant Eber Bros. Wine and Liquor Corp ("EBWLC"), is a

subsidiary of Eber Bros. At some point I became President of EBWLC, a position I held

until lvoluntarily resigned on February 1,2012.

       7.      Prior to the 2012 Foreclosure, Nominal Defendant Eber Bros. Wine &

Liquor Metro, Inc. ("Metro") was a subsidiary of EBWLC.

       8.      Nominal Defendant Eber-Connecticut, LLC ("Eber CT), is a subsidiary of

Metro, which owns 79% of Eber          CT. Organization   charts detailing the organizational

structures of the Eber Entities are attached as Exhibit A to the November 8, 2019 Affidavit

of Wendy Eber ("Wendy Eber Affidavit").

       9.      I continue   to hold the positions of CEO and Director of Metro and Eber CT.

       10.    Over the years,      I   have voluntarily provided various family members     -
especially plaintiffs and their immediate families   - with gifts and benefits that I was not
obligated to provide.

       11.     For example, lapproved loans from the Eber Entities to plaintiff, Daniel

Kleeberg, that were never repaid. See deposition testimony of Daniel Kleeberg taken

December 19,2018, pp. 90,107-113 attached as Exhibit B.



                                                2
     Case 1:16-cv-09517-LAK-KHP Document 262-1 Filed 11/08/19 Page 3 of 10




       12.    I paid the health care expenses and health insurance costs for my sister,

Sally Kleeberg, a Trust beneficiary. See copies of payment detail attached as Exhibit C.

       13.    ln addition, I made payments to Trust beneficiaries when the Trust had no

money to distribute. I also arranged for the Trust to distribute money on a monthly basis

to plaintiff, Lisa Stein and her daughter, to help with her daughter's medical expenses.

See Exhibit D.

Southern Wine & Spirits

       14.    ln approximately October 2004, Southern Wine and Spirits of America, lnc.,

a Florida Business Corporation authorized to conduct business in New York ("Southern"),

one of the largest wine and liquor distributors in the nation, entered the New York market.

Southern proceeded to hire more than 20 of Eber's senior salesforce, and subsequently

took numerous longtime customers and suppliers.

       15.    Metro attempted to fend off Southern's attacks, even going as far as to sue

Southern   for tortious interference, inducement of breach of fiduciary duty,        unfair

competition, and interference with prospective business advantage, among other things.

However, Monroe County Supreme Court Justice Kenneth Fisher denied the application

for a Preliminary lnjunction (See Ex. E), and we had no choice but to settle with Southern

to survive at all. A copy of the settlement agreement ulith Southern is attached as Exhibit

F.

       16.   As of approximately March 2007 , Eber CT was the only entity still operating,

as both EBWC and Metro had laid off all employees and ceased operations in New York.

       17.   As none of the Eber entities had a presence in New York at that point, in or

about August 2007, I accepted a role with Southern as a consultant and lobbyist based



                                             3
     Case 1:16-cv-09517-LAK-KHP Document 262-1 Filed 11/08/19 Page 4 of 10




on my long experience and knowledge of the New York wine and liquor market. A copy

of the independent consulting agreement with Southern is attached as Exhibit G.

        18.    Notably, none of the Eber Entities ever did any consulting or lobbying work

-   in New York or anywhere else   - for unaffiliated   third parties. Also, Eber CT operated in

Connecticut, not New York.

        19.    Plaintiffs have mistakenly alleged that my decision to accept a consulting

role with Southern usurped a corporate opportunity of EBWLC and/or Metro.

        20.   This is patently false.

        21.   Again, at the time of my agreement with Southern, both companies had laid

off all employees and ceased doing business in New York.

        22.    Further, as clearly stated by Lee Hager, Executive Vice-President of

Southern, during his May 9,2019 deposition, Southern was interested in my personal

knowledge and connections     -   not the corporate name Eber Brothers.

        23.    Mr, Hager testified:

               Q:    Was there a particular reason why the consulting agreement was
        entered into with Lester Eber personally rather than with Eber Brothers, the
        company?

              A:      I can only answer that as that it's a hundred percent typical that we
                      enter these things, you know, on what I will describe as an individual
                      and personal contract basis. lf God forbid something happened to
                      one of our consultants, why would I want to be bound to a corporation
                      for consulting? These are personal services. God forbid something
                      happens, again, to any one of these consultants, their value is
                                                                  -
                      diminished. No, I would never enter again, these are personal
                      services.

               See pp. 43-44 of Lee Hager's deposition transcript attached as Exhibit H.

        24.    Put simply, there was no corporate opportunity to be usurped, as Southern

was not interested in contracting with any of the Eber Entities, See Ex. H, pp. 22-26.

                                               4
   Case 1:16-cv-09517-LAK-KHP Document 262-1 Filed 11/08/19 Page 5 of 10




Business Downturn

       25.      Despite agreeing to become a consultant for Southern in or about August

2007, it is indisputable that its entry into New York in 2005 began a downward spiral for

our business.

       26.      Prior to 2007, Eber Bros. had a $130 million first lien credit facility with Wells

Fargo. However, as a result of the catastrophic impact of Southern's entry into the New

York market, in March 2007 , Wells Fargo put Eber Bros. loans into default and classified

the loans as a "workout", freezing all of Eber Bros. working capital in order to pay down

the outstanding loans. Even after the Wells Fargo loans were paid off, Wells Fargo

declined to extend any further credit to any Eber entity.

       27   .   Between 2008 and 2012, the Eber Defendants (specifically, Eber CT) made

numerous attempts to arrange new first lien debt financing with third party lenders.

Discussions were held with at least six different banks and finance companies in the

northeast about obtaining additional financing, but none of those lenders were willing to

provide any credit.

       28.      Accordingly, I was faced with the decision of either loaning my own funds

to the Eber Entities to prevent them from being liquidated, or allowing the business that        I




had worked for my entire life to go under.

       29.      I ultimately agreed to make a number of personal loans to the companies

to try and save them ("the Loans"). These loans were evidenced by the following:

                A. October 1,2002 August 15, 2005: My loans to EBWLC - $2,079,645.00
                   Notes which were amended and restated on March 13, 2006;
                B. October 2009: My $1.5 Million LOC Note to Eber Metro;
                C. February 26,2010: EBWLC Guaranty in favor of me;
                D. February 26,2010: Security Agreement by EBWLC and Metro in favor
                   of me; Board Resolutions and Minutes;

                                                5
    Case 1:16-cv-09517-LAK-KHP Document 262-1 Filed 11/08/19 Page 6 of 10




              E. February 11, 2011: Amended and Restated Security         Agreement
                 EBWLC and Metro in favor of me;
              F. February 11,2011: Debt Assumption Agreement Between EBWLC,
                 Metro and me (Metro assumed all of EBWLC's obligation under the $1.5
                 Million Note); Board Resolutions;
              G. August 18,2011: Metro Board Meeting Minutes;
              H. January 18,2012: Assignments (EBWLC & Metro) of Line of Credit Note
                 and Security Agreement by and among me and Alexbay; and
              l. March 13,2012: Joint Meeting Minutes for EBWLC and Metro.

Copies of the above-referenced loan documents are attached as Exhibit              l.

       30.    My father's Will expressly permitted me, as a Co-Trustee, to make                  a

secured loan to the Trust or the companies owned by it           -   and concomitantly, to enforce

my security interest in the collateral.

       31.    Notably, I affirmatively gave the Plaintiffs the opportunity to participate       in

such loans.

       32.    More specifically, by letters dated March 22,2010 and April 2, 2010,lwrote

to Sally Kleeberg and Audrey Hays explaining the dire financial situation faced by the

company. Copies of those letters are attached as Exhibit             J.

       33.     I explained in my letters that I had already loaned significant sums of
money, and additional sums would be needed to keep the companies from going under.

       34.    Accordingly, I offered my sisters the opportunity to participate in a $1.5

million loan to the Eber Entities on a    113   basis. I specifically noted that the loan would be

secured by the interest of EBWLC in Metro, and the interest of Metro in Eber CT.

       35.      However, both rejected my offer to participate in the Loans to try and save

the business, so I was forced to proceed alone.




                                                   6
    Case 1:16-cv-09517-LAK-KHP Document 262-1 Filed 11/08/19 Page 7 of 10




        36.     Despite the efforts described above, by late 2011, the companies were

performing even more poorly, and were insolvent. At that point, I was no longer willing to

continue lending money with no expectation of repayment,

        37.     Rather, I decided to pursue a New York State UCC Article 9 foreclosure for

my debt1.

        38.     At or around the same time, I also resigned as President of EBWLC. See

Exhibit K,

        39.     As of that time, the outstanding principal and accrued but unpaid interest on

the Loans was an aggregate of $3,650,682.48.

        40.     The Loans were the primary obligation of Metro, but were guaranteed by

EBWLC, and were secured by a validly perfected first priority security interest.

        41.     Subsequently,      I   assigned the Loans to Alexbay LLC,             a newly formed
Delaware limited liability company owned by me.

        42.     Alexbay availed itself of the UCC in order to efficiently transfer EBWLC's

(i.e. the debtor) interest in collateral to Alexbay (the secured creditor) in satisfaction of the

Alexbay's debt.

        43.     Alexbay was a secured creditor of EBWLC and Metro as evidenced by the

Loans referenced above.

        44.     EBWLC and Metro were in default under the terms of the 2005 Note and

the Line of Credit Note. The Line of Credit Note matured on December 31,2011 and was




1
  My December 8, 2011 Affidavit to the CT Department of Consumer Protection regarding the foreclosure
erroneously stated that it was for no consideration - the consideration was my $3.5 Million in loans and
interest.


                                                    7
   Case 1:16-cv-09517-LAK-KHP Document 262-1 Filed 11/08/19 Page 8 of 10




unpaid. The 2005 Note was in default because a cross-default provision automatically

created a default under the 2005 Note when the Line of Credit Note went into default.

       45.          Accordingly, on or about February 21 ,2012, Alexbay filed an action in New

York State Supreme Court, Monroe County, seeking a judicial determination pursuant to

New York UCC 59-627159-620, that Alexbay's acceptance of EBWLC's. ownership

interest in Metro (and, indirectly, all of Eber Metro's   79o/o   ownership interest in Eber CT),

in full satisfaction of the loans then held by Alexbay was "commercially reasonable." A

copy of the Alexbay action is attached as Exhibit L.

       46.      Notably, there was no requirement that Plaintiffs         -   or any of the Trust

beneficiaries   -   be notified of the UCC proceeding.

       47.      Further, there was       no request to the        Co-Trustees from     the   Trust

beneficiaries seeking information about the 2012 proceeding.

       48.      This is understandable, since the UCC proceeding did not require the

consent of the Trust beneficiaries.

       49.      The prior course of dealing between the Co-Trustees and                      Trust

beneficiaries was limited to the dissemination of a year-end annual report prepared by

CNB.

       50.      On May 24,2012, State Supreme Court Judge Rosenbaum issued a Notice

of Entry of and Order Granting the Article 9 relief ("Rosenbaum Order"). A copy of Judge

Rosenbaum's Order is attached as Exhibit M.

       51.      Thereafter, EBWLC and Metro executed a Unanimous Written Consent

consenting to the Article 9 foreclosure, and Alexbay executed an Agreement for Turnover




                                                 8
     Case 1:16-cv-09517-LAK-KHP Document 262-1 Filed 11/08/19 Page 9 of 10




and Acceptance on June 5, 2012. Copies of the Written Consent and Turnover

Agreement are attached as Exhibits N and O, respectively.

       52.       Subsequent   to 2012, I continued to make loans and other          financial

accommodations to Eber CT and the other Eber Entities.

       53.       For example, I paid $400,000 to settle a lawsuit brought by Harris Beach,

the Eber Entities former counsel. A copy of settlement papenruork is attached as Exhibit

P.

       54.       My wife and I also waived my personal pension entitlement from EBWLC

with a value of approximately $1.4 million in order to settle the Eber Entities dispute(s)

with the PBGC. A copy of this Settlement Agreement is attached as Exhibit Q.

       55.       lronically, plaintiff, Daniel Kleeberg, was able   to keep his full EBWLC
pension benefit after I waived mine. See Ex. B, pp, 93-96.

       56.       Moreover, I personally guaranteed a loan from CNB to Eber CT that was

outstanding from 2008 to 2017.

       57.       I also paid fees on behalf of the Eber Entities for a wide variety of legal

matters.

       58,       What's more, I asked Mr. Kleeberg to help us wind down our New York

operations   -   specifically with liquidation of the inventory for the Albany location. He

initially helped, but shortly thereafter he elected to relocate to Florida rather than assist

the business that was so good to him and his family for 72 years. See Ex. B, p. 53, 76.

       59.       I have devoted my entire working life to this business, and have acted in

good faith at all times. Plaintiffs'allegations are incorrect and misplaced.




                                               I
  Case 1:16-cv-09517-LAK-KHP Document 262-1 Filed 11/08/19 Page 10 of 10




                                                  ffi,&
                                               LESTER EBER

Sworn to before me this
Q*ha ay of November
T_                          2019


                    a
NOTARY P          tc


        PAUL F. KENEAITY
   Notary Publlc, State of ft,:w   yolt

      "r.i*"Ji;',i"i#f
                           ,44, z




                                          10
